IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 7, 2009

                                     No. 08-11058                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



COLLIN J BROWN

                                                   Plaintiff-Appellant
v.

F SEMAIA, Unit Manager, Personal and official capacity; K DIXON, Personal
and official capacity; T HERRIDGE, Records, Personal and official capacity;
OFFICER NFN RODRIGUEZ, Personal and official capacity; SERGEANT
NFN SIKES, Personal and official capacity; G REYES, CDI Case Manager,
Personal and official capacity

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:08-CV-19


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Collin Brown, federal prisoner # 10805–196, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint, in which he alleged that federal
prison officials placed inaccurate information in his prison records, brought



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-11058

wrongful disciplinary charges against him, denied him access to dental care and
to legal materials, and refused to allow him to practice his religion. The district
court dismissed Brown’s complaint for failure to state a claim and concluded that
the complaint was frivolous.
      Brown renews the allegations in his complaint on appeal, but does not
challenge any of the district court’s reasons for dismissal. By failing to brief any
argument challenging the district court’s reasons for dismissal, Brown has
abandoned the only grounds for appeal. See Yohey v. Collins, 985 F.2d 222,
224–25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      Brown’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 219–20 (5th Cir. 1983). Because the appeal is
frivolous, it is dismissed. See 5 TH C IR. R. 42.2. The district court’s dismissal of
Brown’s complaint as frivolous and this court’s dismissal of Brown’s appeal count
as two strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387–88 (5th Cir. 1996). Brown is cautioned that if he accumulates
three strikes, he will no longer be allowed to proceed in forma pauperis in any
civil action or appeal filed while he is detained or incarcerated in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2